DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the limitation of, “an air inlet (10) and an air outlet (20) at the top and bottom of the lamp body module respectively…”  However, a review of the specification appears to disclose that the air inlet (10) is located at the bottom of the module, and the air outlet (20) is located at the top of the module respectively.  As such, it is unclear where the Applicant intends to claim the air inlet with respect to the module.  Appropriate action is required.
Claims 2-10 are rejected merely due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (U.S. Publication No. 2006/0201119).
Song discloses a sterilizing lamp, wherein the sterilizing lamp comprises: 
A lamp body module; 
The lamp body module is provided with an air inlet (112) and an air outlet (144a) at the top and bottom of the lamp body module respectively, and internally provided with a circuit board module (paragraphs 40-44), an ultraviolet light emitting device (221), a fan (143) and a filter screen bracket (130); 
The filter screen bracket (130) wraps and covers the ultraviolet light emitting device (221); 
An airflow channel opening (131) is arranged on the filter screen bracket (130);
An air filtering device (120) is wrapped on the filter screen bracket (130) to cover the airflow channel opening (131) as shown in Figure 2; 
The circuit board module is electrically connected to the ultraviolet light emitting device (221) and the fan (143) respectively (paragraphs 40-44); 
The fan (143) is used for sucking outside air from the air inlet (112) into an inner cavity of the filter screen bracket (130), which passes the airflow channel opening (131), is filtered by the air filtering device (120), and then is discharged from the air outlet (144a) as set forth in paragraphs 47-54; and 
When the air passes through the air filtering device (120), viruses, bacteria and fine particulate matter are filtered and retained by the air filtering device (120) as set forth in paragraphs 26-32, and are irradiated for sterilization in the ultraviolet light emitting device (221) as set forth in paragraph 38.

Concerning claim 7, Song continues to disclose that the air filtering device (120) adopts a multi-layer filter screen (paragraphs 26-32), and the fan (143) is an axial flow fan (Figure 2) as set forth in paragraphs 47-51.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Publication No. 2006/0201119) in view of Pick et al. (U.S. Patent No. 5,330,722).
Song is relied upon as set forth above.  While Song further discloses that the lamp includes a power supply interface (153) to supply power to the circuit board module (200), the UV light emitting device (221) and the fan (143) as set forth in paragraphs 40-45); the reference does not appear to disclose power is supplied from an external power supply.  Pick discloses a sterilizing lamp module with a UV light emitting device (35), a fan (42), and a circuit board module (37) as shown in Figures 1-5.  The reference continues to disclose that the components of the lamp module are powered by an external power source in order to power said module from a reliable and everlasting source as opposed to an internal battery source (column 8, lines 20-56).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to power the lamp module of Song from an external power source in order to power said module from a reliable and everlasting source as opposed to an internal battery source as exemplified by Pick.

Allowable Subject Matter
Should the Applicant overcome the 35 U.S.C. rejection noted above, then claims 2-6, 9 and 10 would be merely objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Silderhuis (U.S. Publication No. 2008/0019861) discloses a sterilizing lamp module with a fan and an ultraviolet lamp (abstract; Figures 1 & 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799